The judgment is affirmed.
The action is an attack upon certain proceedings taken and completed by the City of Glendale under the Street Improvement Act of 1911, as amended (Stats. 1911, p. 730, chap. 397), followed by the issuance of bonds or warrants as provided in the Bond Act of 1915 (Stats. 1915, p. 1441, chap. 733). The attack is purely collateral, no single protest or objection of any kind having been made to the city council at any time.
[1] The resolution of intention was in proper form; it was published as required by law and the proper posting was also done. Jurisdiction to carry out these proceedings thus attached. (Secs. 7 and 16 of said act, Stats. 1911, p. 730; Chase v.Trout, 146 Cal. 350, 359, 360 [80 P. 81]; Watkinson v.Vaughn, 182 Cal. 55, 58 [186 P. 753]; In re East Bay etc.Water Bonds of 1925, 196 Cal. 725, 735 [239 P. 38].)
[2] The complaint of some thirty-four pages is a general technical criticism of the steps taken, all of which were matters first to be addressed to the city council, all of which are covered by the various curative provisions of the statutes involved, and none of which are proper subjects for court proceedings. (Secs. 16, 21 and 26 of the Act of 1911, Stats. *Page 566 
1911, p. 730, and sec. 8 of said Bond Act of 1915, Stats. 1915, p. 1446.) It is unnecessary to undertake to detail them. In principle, if not in fact, they have each been disposed of in recent decisions of this court, none of which have been considered by appellant (San Francisco Sulphur Co. v. Countyof Contra Costa, 207 Cal. 1 [276 P. 570]; Noyes v. Chambers DeGolyer, 202 Cal. 542 [261 P. 1006]; Blake v. City ofEureka, 201 Cal. 643 [258 P. 945]).
The trial court sustained general demurrers to the complaint, without leave to amend, followed by judgment for defendants, appealed from by plaintiff, and now affirmed.
Richards, J., Seawell, J., Curtis, J., Waste, C.J., and Langdon, J., concurred.